Exhibit 10.1

Confidential portions of this Exhibit, denoted by bracketed asterisks, have been
omitted and filed separately with the Securities and Exchange Commission in
reliance on Rule 24b-2 of the Securities Exchange Act of 1934.

 

LOGO [g707045ex10_1pg01.jpg]

NxStage Medical, Inc.

Chronic Outpatient Therapy Agreement

(As amended through January 10, 2014)

 

Date of Agreement:    November 24, 2009 Customer Name:    Fresenius USA
Marketing, Inc. (“Customer”) Street Address of Customer:    920 Winter Street
City, State, Zip of Customer:    Waltham, MA 02451 Customer Contact and Phone
No.:   

Jim Loendorf

Senior Director, Materials Management

(1-781-699-4514)

NxStage Customer Service Phone No.:    1-866-NxStage (1-866-697-8243) Contract
No.:    To be assigned Contract Term:    From November 24, 2009 (the “Effective
Date”) through December 31, 2016 (the “Initial Term”), which term shall be
automatically extended on a month-to-month basis until one of the parties
provides thirty (30) days prior written notice of termination. Attached
Schedules:    Schedule A:    General Terms and Conditions    Schedule B-1:   
Monthly Dialysis Supplies    Schedule B-2:    Replacement/Ancillary Supplies   
Schedule B-3:    Delivery Services    Schedule C:    Warranty/Service   
Schedule D:   

Authorized Customer Locations

(Schedule listing the Customer locations authorized to order under, and covered
by, this Agreement.) Such locations may include (i) Customer’s dialysis clinics,
(ii) independent dialysis clinics (including those affiliated with [**]) that
have entered into management contracts with Customer covering the purchase of
products, including the System One, and (iii) dialysis clinics held by Customer
in a joint venture structure.



--------------------------------------------------------------------------------

ALL TERMS (INCLUDING THOSE CONTAINED IN THE SCHEDULES ATTACHED HERETO) ARE
ACCEPTED AND AGREED TO ON BEHALF OF:

 

FRESENIUS USA MARKETING, INC.         NXSTAGE MEDICAL, INC.   By:  

/s/ Rice Powell

        By:  

/s/ Jeffrey H. Burbank

  (authorized signature)         (authorized signature)  

Rice Powell

       

Jeffrey H. Burbank

  (printed name)         (printed name)  

Co-CEO FMCNA

       

CEO

  (title)       (title)        

24 Nov ‘09

       

24 November 2009

  (date)         (date)  



--------------------------------------------------------------------------------

Schedule A

Chronic Outpatient Therapy Agreement

General Terms and Conditions

The following general terms and conditions apply to the purchase of the NxStage
System One (“System”), consisting of either a Cycler, Warmer and Stand, or a
Cycler and PureFlow SL (Cabinet and Control Unit), as the case may be, System
cartridges and fluids (“Supplies”), and related products and services for use in
chronic outpatient therapy (“Related Products”). The System, Supplies and
Related Products sold hereunder are referred to collectively as “Products”.

1. PURCHASES

The purchase of Supplies and Related Products must be initiated by purchase
orders or NxStage System Patient Orders (“Patient Orders”; form available upon
request), signed by the prescribing physician for the named patients who will
receive chronic therapy. All System orders must be initiated by purchase orders.
If the terms and provisions of the purchase order or Patient Order conflict with
or are in addition to the terms of this Agreement, the terms of this Agreement
shall control.

2. PRODUCTS AND PRICING

A. Pricing for Monthly Dialysis Supplies is outlined in Schedule B-1. Pricing
for the purchase of System equipment and ancillary/replacement supplies is
outlined in Schedule B-2. Pricing for delivery services is outlined in Schedule
B-3. The prices on Schedules B-1 and B-2 are fixed through [**] and are
thereafter subject to [**] as described in paragraph B below. The pricing for
the delivery services in Schedule B-3 may be amended at any time at NxStage’s
discretion with [**] days advanced written notice to Customer.

B. Starting [**], NxStage shall have the right to [**] the prices for each
Product (as identified on Schedules B-1 and B-2) if Customer’s Active NxStage
Chronic Patient Census (as defined in paragraph C below) is less than [**] as
measured [**]. For the sake of clarity, if Customer’s Active NxStage Chronic
Patient Census is equal to or greater than [**] as measured [**], then NxStage
shall not have the right to [**].

C. For purposes hereof, the term “Active NxStage Home Patient Census” is defined
to mean the Authorized Customer Locations’ aggregate number of [**] then
prescribed to receive, and receiving, dialysis with the NxStage System One. The
Active NxStage Home Patient Census shall not include patients prescribed to
receive therapy with the NxStage System One (i) in a nursing home or an
in-center self-care setting or (ii) in connection with an evaluation of more
frequent therapy, home therapy or the System One (such as under NxStage’s
“Experience the Difference” program). In addition, the Active NxStage Home
Patient Census shall not include (a) [**] acquired by Customer or any Authorized
Customer Location on or after the Second Amendment Effective Date (1) through
the purchase of facilities which have, or did have, any type of program with
NxStage with respect to the purchase, sale or rental of the System One for home
use during the [**] prior to the closing date of the acquisition (each, an
“Acquired Site), or (2) under any management contract, joint venture or other
similar transaction entered into subsequent to the Second Amendment Effective
Date with any facility which has, or did have, any type of program with NxStage
with respect to the purchase, sale or rental of the System One during the [**]
prior to the effective date of any such management contract, joint venture or
similar transaction (each, a “Management Contract Site”) and (b) any patients
added to an Acquired Site or Management Contract Site after the closing date of
the acquisition or the effective date of the management contract, joint venture
or other similar transaction, respectively. For the sake of clarity, both
existing and new patients in Authorized Customer Locations existing as of the
Second Amendment Effective Date that become joint venture locations after
January 1, 2014 shall continue to be included in the Active NxStage Home Patient
Census.

D. NxStage will on occasion supply Products sourced from other suppliers
pursuant hereto. NxStage reserves the right to supply its own Products, once the
same are commercially available, or to change the supplier of these Products
from time to time. NxStage expects to, but has no obligation to, make additional
products available for purchase by Customer from time to time. NxStage,
therefore, reserves the right to amend the Schedules hereto to include
additional product offerings with advanced customer notification.

E. The Products and services listed in Schedules B-1 through B-3 are subject to
discontinuation in NxStage’s sole discretion or due to Force Majeure events.



--------------------------------------------------------------------------------

3. LIMITATIONS ON SALE AND USE

All Products are to be used by the Customer in the continental United States at
Authorized Customer Locations (as listed in Schedule D) and are not to be
transferred, remarketed or resold. Notwithstanding the foregoing, Customer may
(i) transfer Products to a third party in connection with the sale of an
outpatient dialysis clinic by Customer which includes Products then in use by
such clinic’s patients in the assets that are sold, and (ii) transfer, resell,
and, in the case of Systems, rent Products to Authorized Customer Locations that
are (a) independent dialysis clinics that have entered into management contracts
with Customer covering the purchase of products, including the System One, and
(b) dialysis clinics held by Customer in a joint venture structure, subject, in
the case of subpart (i) and (ii) hereof, to NxStage’s prior written consent,
which shall not be unreasonably withheld. Products are to be used only for
chronic patient therapy for treatment of named patients or for training.

[**] completed Patient Orders and a purchase order for [**] Systems are required
for a new site/facility startup. Additionally, the parties must agree to amend
this Agreement, according to the procedures set forth in Section 23, to add a
new site/facility as an Authorized Customer Location (as defined in Schedule D
hereto). Customer agrees that simultaneous with the execution of this Agreement,
Customer shall purchase, at the pricing set forth in Schedule B-2, all Systems
that have been provided to [**] clinics, and that all Product purchases for such
clinics shall be made pursuant to this Agreement from and after the Effective
Date.

4. SHIPPING

Shipping is [**]. Monthly Dialysis Supplies (as that term is used in Schedule B)
shipment quantities will be based on the prescribed frequency (as indicated in
the Patient Order) and inventory needs of the patient, as reported by the
patient to NxStage Customer Service. All prices for Monthly Dialysis Supplies
(provided such Supplies are part of either (i) a patient’s standard delivery
quantities pursuant to Patient Orders, or (ii) a patient’s travel delivery
consistent with the terms hereof and as documented on a NxStage System One
Vacation and Travel Form (copies of which are available on request)), include
shipping costs to Customer’s patients’ homes or designated travel destination in
each case in the 48 continental states via common carrier of NxStage selection
unless otherwise stated, and include one patient delivery each [**] weeks, based
on NxStage’s then-standard delivery policies for that geographical area. For all
other deliveries, shipping costs will be prepaid by NxStage and added to the
Customer’s invoice. NxStage shall use reasonable diligence to ensure that
Products are shipped according to Customer’s delivery requirements. Any extra
charges for special services are prepaid by NxStage and added to the Customer’s
invoice. The schedule of special services is outlined in Schedule B-3.

If an expedited shipment (requiring delivery in less than [**] business days)
must be made at Customer’s request, Customer agrees to pay for all incremental
Product-shipping charges in excess of what standard shipping costs would be for
unexpedited shipment. Without limiting the foregoing, Customer agrees that its
patients are expected to accurately report their levels of Supplies inventory to
NxStage Customer Service on a monthly basis. If patients fail to do this, and
require expedited shipments of Supplies to perform dialysis therapy at their
prescribed frequencies, Customer agrees to pay for all incremental
Product-shipping charges in excess of what standard shipping costs would be for
unexpedited shipment. NxStage reserves the right to charge Customer (or to
increase Monthly Dialysis Supplies pricing) for Supplies consumption above the
applicable prescribed frequency, as measured on a calendar monthly basis, or if
usage is above standard usage levels.

Customer must notify NxStage Customer Service in writing of any irregularity in
a Product shipment within the later of [**] business days of receipt of the
shipment or [**] business days discovery of a concealed defect in such shipment.
All evidence of shipping damage or over- or under- shipment should be noted on
the carrier’s freight bill and the carrier should countersign the document. In
the absence of timely written notice, acceptance will be conclusively presumed.
NxStage shall use reasonable efforts to replace goods damaged in transit and to
remedy Product delivery shortages within [**] business days of receiving notice
thereof from Customer.

5. VACATION/TRAVEL SUPPLIES (Including Premixed Bags for PFSL Patients)

Monthly Dialysis Supplies prices are extended to Customer’s traveling patients
when traveling within the 48 continental states as long as NxStage is given at
least [**] business days’ notice of the change in delivery site, NxStage
receives a prescription using the NxStage System One Vacation and Travel Form
from the patient’s physician requesting travel delivery at least [**] business
days in advance of the requested change in delivery site, and NxStage is not
required to alter standard case shipping volumes to satisfy special
travel/vacation delivery requirements. This benefit may be used for no



--------------------------------------------------------------------------------

more than [**] trips per patient; for a maximum of [**] weeks per patient in
total annually. Requests for travel/vacation delivery in excess of [**] trips or
[**] weeks annually, to locations outside of the 48 continental states, in
non-standard shipping volumes, or which are made with insufficient notice, shall
be subject to approval from NxStage and may be subject to additional charges.
NxStage shall act in good faith to make additional travel/vacation deliveries to
Customer’s patients at no additional charges, and shall give due consideration
to vacation time unused by Customer’s other patients. Customer’s patients’
Monthly Dialysis Supplies shipments shall be adjusted to account for all travel
Supplies delivered. NxStage will not arrange for delivery of Systems. Customer
is responsible for transporting Systems according to the shipping directions
provided by NxStage in the device Operator’s Manuals and other supplements as
required, and Customer shall be responsible for any damages to Systems as a
result of any improper shipping by Customer or its patients.

Moreover, an allotment of PureFlow Express Premixed Dialysate bags will be made
available to Customer for distribution to its NxStage PureFlow SL patients [**]
to allow for vacation, travel, and other usage. Allotments shall be made on an
Authorized Customer Location basis. The initial allotment balance per Authorized
Customer Location (“Balance”) shall be equal to [**] cases of PureFlow Express
Premixed Dialysate multiplied by [**] such location’s patients prescribed to
receive PureFlow SL Monthly Dialysis Supplies as of the Effective Date.
Thereafter, the Balance shall be recalculated at the end of each calendar month
per Authorized Customer Location according to the following formula:

 

•   Add: [**] cases of Premixed Dialysate multiplied by [**] such location’s
patients then prescribed to receive and receiving PureFlow SL Monthly Dialysis
Supplies at home at the start of that calendar month

 

•   Add: [**] cases of Premixed Dialysate multiplied by [**] such location’s
[**] PureFlow SL [**] at home during that [**] (adjusted, as appropriate, for
[**])

 

•   Subtract: Actual shipments during that calendar month of Premixed Dialysate,
in cases, to such location’s patients then prescribed to receive and receiving
PureFlow SL Monthly Dialysis Supplies, not including cases purchased as part of
an initial reserve inventory shipment and as adjusted in good faith by NxStage
to exclude cases shipped to support reported PureFlow SL reliability events.

If the calculated Balance is negative, NxStage shall bill Customer for such
negative Balance at pricing listed in Schedule B and the Balance will be [**] to
start the subsequent calendar month. Any positive Balance shall be carried to
the subsequent calendar month, provided such positive Balance, in cases, will
never exceed the number of such Location’s patients then prescribed to receive
and receiving PureFlow SL Monthly Dialysis Supplies at the end of that month
multiplied by [**]. Balance information shall be provided to Customer upon
Customer’s request.

6. PAYMENT

Upon successful credit review by NxStage, terms will be [**]. Payments made more
than [**] days after the stated term will be subject to a past due service
charge of [**] per month (or the highest rate permitted by applicable law,
whichever is less), except for any portion of an invoice disputed by Customer in
good faith. Any invoice dispute must be made by Customer in good faith. Customer
must notify NxStage of any invoice disputes in writing within [**] days of its
receipt of an invoice, and the parties shall take all commercially reasonable
efforts to resolve any billing disputes within [**] days.

If Customer fails to pay its undisputed balance within [**] days of the date of
the invoice, NxStage may, at its option, upon [**] days written notice and
Customer’s failure to cure within such [**] days, terminate this Agreement and
any other agreements between NxStage and Customer or modify their payment terms.

7. DISCOUNTS AND REBATES

Discounts and rebates earned under this Agreement are “Discounts or Other
Reductions in Price” to Customer under 42 U.S.C. §1320a-7b(b)(3)(A) of the
Social Security Act, and must be properly reported on applicable Medicare and
Medicaid cost reports. Customer should retain a copy of this Agreement and all
related notices and communications from NxStage, together with invoices
hereunder (which will indicate that a discount or end of period rebate may
apply) and permit agents of the U.S. Department of Health and Human Services or
any state Medicaid agency access to such records upon request.

In order to assist Customer’s compliance with such obligations, NxStage shall
fully and accurately report all discounts on the invoices or statements
submitted to Customer, or where the value of a discount is not known at the time
of sale, NxStage shall fully and accurately report the existence of the discount
program on the invoices or statements submitted to Customer and when the value
of the discount becomes known, provide Customer with documentation of the
calculation of the discount identifying the specific Products to which the
discount will be applied. At Customer’s request, NxStage shall also provide
Customer with any other information necessary for Customer to comply with such
obligations.



--------------------------------------------------------------------------------

8. TAXES

Quoted prices do not include sales, use, excise or similar taxes. Customer
agrees to pay promptly any and all applicable taxes, assessments, or other
charges levied or assessed on or with respect to the acquisition, possession, or
use of any Products, and shall reimburse NxStage if NxStage has paid such taxes,
excluding, however, any taxes on or measured by NxStage’s net income.

9. BILLING, THERAPY DISCONTINUATION, AND HOSPITALIZATION CREDITS

Monthly Dialysis Supplies are billed on a monthly basis, by calendar month at
the beginning of the calendar month. Each patient shall be designated by
prescription as either a PureFlow SL patient or an Express patient. Supplies
outside of the Monthly Dialysis Supplies for PFSL patients (e.g., PureFlow
Express premixed dialysate, except for the provisions of Section 5) and for
Express patients (e.g., PFSL supplies) shall be billed independently according
to pricing in Schedule B-2.

For Supplies under the Monthly Dialysis Supplies, billing will commence when
patient initiates therapy (as noted on the Patient Order), and will continue
until written notification of discontinuation of therapy is received (using the
NxStage Patient/Customer Status Form, available upon request). The monthly
billing amount will be adjusted only (i) during the first month of therapy (to
account for the portion of the month prior to a patient’s therapy start date),
or (ii) in the event of documented hospitalization leading to missed NxStage
therapy treatments.

Except as provided below, in the case of documented hospitalizations, no credit
shall be given for missed treatments, for any reason, including patient
noncompliance. In the event of a documented hospitalization, [**]. Documentation
of hospitalizations must be provided (using the NxStage Patient/Customer Status
Form) to NxStage within [**] days of the date of discharge in order to be
eligible for such a pro-rated credit. Monthly Dialysis Supplies shipments will
be adjusted appropriately to account for missed days of therapy for any reason,
and Customer’s patients are expected to accurately report their inventory of
Supplies to avoid over-deliveries or product shortages.

It is the Customer’s responsibility to retrieve and/or dispose of all unused
Supplies at patient discontinuation. No credit will be issued for any Monthly
Dialysis Supplies retrieved by Customer that have not been invoiced. Supplies
retrieved that have not yet been invoiced must either be returned to NxStage, at
NxStage’s expense or used by Customer. Once such supplies are assigned for use,
NxStage shall invoice Customer for such supplies, and adjust subsequent
deliveries. If retrieved supplies were invoiced, NxStage will apply, at
Customer’s request, a credit against future Monthly Dialysis Supplies orders, as
set forth in Patient Orders, if the retrieved Supplies are used for a future
patient, are unexpired, and are consistent with the future patient’s
prescription. The amount of the credit applied shall be based upon the number of
treatments that can be fully performed with such retrieved Supplies. Customer
may request that NxStage retrieve the System and Supplies and return them to the
center at the charges outlined in Schedule B.

[**].

10. MAINTENANCE AND UPGRADES

At its option, NxStage may conduct routine maintenance on the System(s) and any
other equipment shipped to Customer under this Agreement. Customer shall provide
NxStage with reasonable access to these devices during Customer’s normal
business hours, Monday through Friday (not including holidays), to conduct such
maintenance, at NxStage’s request upon reasonable prior notice. As part of an
ongoing maintenance program, NxStage may elect to install reasonable Product
upgrades, at no cost to Customer. NxStage does not, however, guarantee that any
upgrades will be installed on Products shipped to Customer under this Agreement.

11. WARRANTY/SERVICE

NxStage warrants the Systems, Supplies and Related Products according to the
terms outlined in Schedule C. THESE WARRANTIES CONTAIN CUSTOMER’S SOLE REMEDIES
AND ARE EXPRESSLY IN LIEU OF ALL OTHER WARRANTIES, INCLUDING IMPLIED WARRANTIES
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT.



--------------------------------------------------------------------------------

12. RISK OF LOSS (only for items to which NxStage retains title)

Customer is entirely responsible for any loss of or damage to any property or
equipment provided to Customer hereunder and to which NxStage retains title from
whatever causes, except for normal wear and tear and defects in materials and
workmanship (an “uncovered loss”). If NxStage determines that any such property
or equipment which has an uncovered loss is repairable, Customer will pay
NxStage’s cost of repair or replacement and NxStage will either repair the
damaged device or replace it with another device in good working order, which
may or may not be new. If NxStage determines that a device, which has an
uncovered loss, is not repairable, Customer will pay NxStage the [**] for that
device [**] by NxStage, return the device to NxStage, and NxStage will provide a
replacement device in good working order. If a device is lost, discarded or
stolen, Customer shall pay NxStage the [**] for that device and NxStage shall
have the discretion to either [**], or to provide Customer with a replacement
device. With the exception of the Cycler Log Files, and any related computer, or
in the context of a service swap, NxStage agrees that it shall not ship items to
Customer to which NxStage will retain title without Customer’s prior written
consent, which shall not be unreasonably withheld.

13. CUSTOMER SERVICE

NxStage Customer Service is available during NxStage’s normal business hours,
Monday through Friday (not including holidays), to support its customers’
product ordering needs. NxStage provides 24/7 technical support for its
customers’ System servicing needs. Clinical and technical questions raised by
Customer’s users with NxStage Customer Service will be referred, if possible, to
Customer’s facility, to ensure consistency in patient care and adherence with
Customer’s policies and procedures.

14. TRAINING

At initiation of a new Authorized Customer Location, Customer agrees to use
reasonable commercial efforts to select at least [**], and preferably [**],
staff [**] to serve as Customer’s expert user of the Products and trainer of
subsequent staff, and shall use reasonable commercial efforts to schedule
appointed staff and at least [**] to be available for treatment during the
Authorized Customer Location’s start-up week. Provided the above, NxStage agrees
to provide [**] days of on-site in-servicing and support training at each center
start-up, and a [**] “Training Package” of [**] cartridges for each center
start-up for non-clinical use solely in connection with training. At its option,
Customer may purchase additional on-site NxStage clinical educator days for
$[**]/day, plus reasonable travel and lodging expenses, with a valid purchase
order.

15. ACCESS TO SYSTEM DATA

The System may have an internal computer that records all Systems operations,
such as alarms and Cycler control panel touches (“Cycler log files”). Customer
agrees that, even with purchased Systems, the Cycler log files and the computer
containing them, are the property of NxStage, agrees not to tamper with or
destroy Cycler log files or the computer, and to make available such log files
and computer to NxStage at reasonable times within [**] hours of NxStage’s
request. NxStage shall keep this information confidential and shall use it for
continued product improvement and service. For so long as Systems are in use by
Customer for chronic outpatient therapy, NxStage hereby grants Customer an
irrevocable license to access and use the treatment specific data (e.g., flow
rates, treatment times, alarms) contained in all Cycler Log Files created in
connection with Customer’s patient treatments using Systems purchased by
Customer; provided that NxStage shall have no obligation to summarize such data
or otherwise manipulate such data on Customer’s behalf; and provided further
that NxStage shall have no obligation to service the computer generating such
Cycler Log Files beyond [**] years after the original System purchase date.
Customer understands that such data is not automatically transmitted from
Cyclers to NxStage and that Customer is responsible for ensuring the transmittal
of such data to NxStage. Customer further understands that NxStage can not
guarantee the completeness of such data, as the same may be impacted by power
outages, improper connections between the Cycler and the computer that records
the Cycler Log Files, or other disruptions in Cycler or computer operations.
Customer acknowledges and agrees that it has no expectation that the Cycler Log
File information will be analyzed by NxStage.

Customer understands that Cycler Log Files do not presently capture patient
clinical data (defined to mean patient physiologic parameters such as blood
pressures, hear rates, URRs, and Kt/Vs) (“Patient Clinical Data”). NxStage
agrees that all of Customer’s Patient Clinical Data shall be the property of
Customer but that NxStage may continue to use such data learned by NxStage in
the ordinary course of its business for complaint investigations, product
improvements and service.

16. FORCE MAJEURE

NxStage or Customer will not be liable for any failure to perform under this
Agreement, including any failure or delay in delivering Products, that is caused
by raw material shortages, manufacturing or supply problems, delivery or labor



--------------------------------------------------------------------------------

problems, strikes, fires, floods, riots, acts of war, lock-outs, judicial or
administrative orders, interruptions in transportation, inability to obtain
materials upon reasonable prices or terms, or causes beyond NxStage’s control.
In such events, NxStage shall allocate Products and training capacity to
Customer consistent with Customer’s then current share of NxStage’s Products in
the field, and agrees that, during the duration of any inability to supply,
Customer shall be relieved of its Minimum Purchase Requirements (as set forth in
Schedule B-2) to the extent such inability to supply directly prevents Customer
from satisfying these obligations. Such obligations shall be reinstated upon the
conclusion of an inability to supply, with such adjustments thereto as mutually
agreed to by NxStage and Customer so as to reflect the impact of such inability
to supply on Customer’s patient volumes.

17. CONFIDENTIALITY

NxStage and Customer agree not to disclose [**] regarding this Agreement to any
other party.

18. USE OF NAME

Neither party will use the other party’s name in promotional materials without
the other party’s consent. NxStage may refer to Customer as a customer of
NxStage when asked, or if required by law. Additionally, notwithstanding the
foregoing, NxStage may refer to Customer on NxStage’s website under a “Find a
Provider” or similar feature.

19. LIMITATION OF LIABILITY

IN NO EVENT SHALL EITHER PARTY HAVE ANY LIABILITY TO THE OTHER PARTY UNDER THIS
AGREEMENT FOR ANY CONSEQUENTIAL, SPECIAL, INCIDENTAL, PUNITIVE, OR OTHER
INDIRECT DAMAGES. In addition, in no event will NxStage’s total liability to
Customer exceed the [**] NxStage by Customer for all Systems purchased
hereunder.

20. INSURANCE

NxStage shall, during the term of this Agreement and for a period of six
(6) years following the termination or expiration of this Agreement, maintain
product liability insurance for the Products. The insurance must have minimum
limits of at least five million dollars ($5,000,000) per occurrence.

NxStage shall, during the term of this Agreement and for a period of three
(3) years following the termination or expiration of this Agreement, maintain
comprehensive general liability insurance and broad form contractual liability
insurance to cover claims related to its premises and operations, personal
injuries, property damage and independent contractors. The insurance must have
minimum limits of at least one million dollars ($1,000,000) per occurrence.

Simultaneously with the execution of this Agreement, NxStage shall provide to
Customer certificates of insurance, issued by a company or companies reasonably
acceptable to Customer, evidencing the existence of the insurance required to be
maintained pursuant to this Section 20 and providing that Customer is an
additional insured under such policies. NxStage agrees to provide at least
thirty (30) days notice of the expiration or cancellation of any insurance
required by this Section 20.

21. INDEMNIFICATION

NxStage agrees to indemnify, defend and hold harmless Customer, its officers,
directors, employees, agents, successors and assigns (each, a “Customer
Indemnity”) from any and all third party claims, demands, actions, losses,
proceedings, expenses, damages, liabilities, costs, expenses (including
reasonable attorney’s fees and costs) and judgments (“Loss”) arising out of
(i) injury or damage caused by any design or manufacturing defect of the
Products covered under this Agreement when such Products are used in accordance
with NxStage User’s Guides and package inserts, (ii) the negligent acts or
omissions of NxStage or its employees or agents, (iii) any claim or allegation
that the use of the Products in accordance with the terms of this Agreement and
with then-current Product user’s guides or instructions for use infringes upon
any United States intellectual property right of any third party, and (iv) any
breach by NxStage of its representations, warranties and covenants hereunder;
provided in each case that such indemnity shall not apply to the extent any
Losses arise out of the negligence or willful misconduct of any Customer
Indemnity or its patients.

Customer agrees to indemnify, defend and hold harmless NxStage, its officers,
directors, employees, agents, successors and assigns (each, a “NxStage
Indemnity”) from any and all Loss arising out of (a) the negligent acts or
omissions of Customer or its employees or agents, or patients, or (b) any breach
by Customer of its representations, warranties and covenants hereunder; provided
in each case that such indemnity shall not apply to the extent any Loss arises
out of the negligence or willful misconduct of any NxStage Indemnity.



--------------------------------------------------------------------------------

22. CUSTOMER REPRESENTATION

Customer warrants and represents that this Agreement and all purchase orders,
Patient Orders, amendments, and other documents provided hereunder has been and
shall be duly executed by its duly authorized officers or agents, and that
NxStage shall be entitled to rely on and perform under all such documents.
Customer further represents that Fresenius USA Marketing, Inc. is the primary
entity through which Fresenius Medical Care AG & Co. KGaA, and its subsidiaries,
sell renal products (including dialysis equipment and related disposables) in
the United States.

23. ENTIRE AGREEMENT, AMENDMENT, ASSIGNMENT AND GOVERNING LAW

This Agreement and the CDA contain the entire agreement between NxStage and
Customer relating to the subject matter hereof. All prior negotiations,
correspondence and covenants of the parties not set forth in this Agreement or
the CDA are not binding on either Customer or NxStage. Any conflicting or
additional terms contained in any purchase order or other document submitted by
Customer shall not be valid unless signed by the Chief Financial Officer or
Chief Executive Officer of NxStage. Any amendment to this Agreement, including
without limitation, any requests to add Authorized Customer Locations, shall
only be effective if agreed to in writing by both parties, and in the case of
NxStage, if signed by the Chief Financial Officer or Chief Executive Officer of
NxStage. On and after January 1, 2010, Customer shall not be restricted from
adding new sites/facilities to Schedule D in any continental U.S. location
provided (i) NxStage in-service and [**] has been scheduled for each such new
site/facility, (ii) the site/facility had developed appropriate policies and
procedures and [**] materials related to the System One, and (iii) Customer is
not otherwise in breach of this Agreement. NxStage will in good faith consider
expanding the territory covered by this Agreement to include Hawaii, Alaska and
U.S. Territories, provided the parties are able to mutually agree to terms,
including without limitation, relating to pricing, shipping and service. This
Agreement will be governed by the laws of the Commonwealth of Massachusetts and
may not be assigned in whole or in part by Customer without NxStage’ prior
written consent. This Agreement shall survive a change-in-control of either
party, and may be assigned by Customer or NxStage to any of its affiliates;
provided that as a condition to such assignment, the Agreement shall be
guaranteed by Fresenius USA Marketing, Inc. or NxStage Medical, Inc.,
respectively. Those provisions which are intended to survive the termination of
this Agreement, including without limitation Sections 3, 5, 6, 7, 8, 11, 12 and
15 through Section 29 shall survive termination, and shall further apply to the
affiliates of each of Customer and NxStage during the Contract Term and
thereafter.

24. NOTICES

All notices required or permitted to be given hereunder shall, unless expressly
provided otherwise, be in writing, properly addressed, postage pre-paid and
delivered by hand, certified or registered mail, postage prepaid, or overnight
courier with instructions for overnight delivery, to the parties at their notice
address set forth in this Agreement. A notice will be deemed effective as
indicated: (i) if in writing and delivered in person, on the date it is
delivered, or one day following delivery to an overnight courier with
instructions for overnight delivery; or (ii) if sent by certified or registered
mail (airmail if overseas) (return receipt requested) five (5) days after
deposit in the US mails. NxStage or Customer may change its notice address by
providing notice thereof in accordance with this Section.

Notices should be sent to the following addresses:

Fresenius USA Marketing, Inc.

Senior Director, Materials Management

920 Winter Street

Waltham, MA 02451

With a copy to Customer’s General Counsel at the same address

NxStage Medical, Inc.

Senior Vice President, Commercial Operations

439 South Union Street, 5th Floor

Lawrence, MA 01843

With a copy to NxStage’s General Counsel at the same address

25. TERMINATION

If one of the parties hereto becomes the subject of bankruptcy proceedings,
becomes operated by a receiver, makes an assignment for the benefit of
creditors, or loses its eligibility to bill for services under the Medicare or
Medicaid programs,



--------------------------------------------------------------------------------

then the other party hereto, may, at its option, terminate this Agreement and
any other agreements between NxStage and Customer. Upon termination, NxStage
shall be obligated to continue to sell Customer Monthly Dialysis Supplies at
pricing and on terms consistent with those provided to its other customers
buying similar quantities, for so long as Customer has patients using the
System, up to a maximum of [**] years from the original purchase date of each
System.

26. SEVERABILITY

In the event any one or more of the provisions contained in this Agreement shall
be invalid, illegal or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby, provided however if any such term is an
essential element of this Agreement without which either Party would not have
entered into this Agreement, the parties shall promptly negotiate in good faith
a replacement therefor, failing which the Agreement may be terminated by either
Party.

27. NO WAIVER

No failure or delay on the part of either party in exercising any right, power
or remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

28. PUBLICITY.

Neither party shall issue a press release or announcement concerning this
Agreement or the transactions contemplated hereby. Nothing contained in this
paragraph shall prevent any party from making any disclosures required under the
Securities Exchange Act of 1934, as amended, or under the rules and regulations
of any national securities exchange on which its shares of capital stock are
listed; provided however, that if this Agreement is required to be publicly
filed, the party obligated to file shall endeavor in good faith to obtain the
consent of the other party hereto with respect to the form of the documents to
be filed and a request for confidential treatment of all sensitive business
terms contained herein.

26. ARBITRATION.

Any dispute arising out of or relating to this Agreement, including the breach,
termination or validity thereof, shall be finally resolved by confidential
binding arbitration. The parties hereto shall mutually select one arbitrator, or
if the parties are unable to agree, the American Arbitration Association (the
“AAA”) shall select such arbitrator. The arbitration shall be governed by the
Commercial Arbitration Rules of the AAA then in effect. The place of arbitration
shall be New Castle County, Delaware.

The arbitrators’ authority to grant relief shall be subject to the United States
Arbitration Act at 9 U.S.C. 1-16 et seq., or any amendments thereof or successor
Law (the “Arbitration Act”), the provisions of this Agreement, and the ABA-AAA
Code of Ethics for Arbitrators in Commercial Disputes.

The arbitrator shall determine the rights and obligations of the parties
according to the substantive and procedural laws of the State of Delaware. The
arbitrator shall have no power or authority to make awards or issue orders of
any kind or amount other than as expressly permitted by this Agreement. The
decision of the arbitrator shall follow the plain meaning of the relevant
documents. The decision of and award by the arbitrator shall be final, binding
and conclusive upon such parties. Judgment upon any award rendered by the
arbitrator may be entered in any court having jurisdiction. All post award
proceedings shall by governed by the Arbitration Act.



--------------------------------------------------------------------------------

Schedule B-1

Chronic Outpatient Therapy Agreement

Monthly Dialysis Supplies

A. The following pricing terms apply to the purchase of Monthly Dialysis
Supplies for NxStage System One patients. “Monthly Dialysis Supplies” shall mean
the PureFlow SL Monthly Dialysis Supplies or Express Monthly Dialysis Supplies
required for one month of therapy. “PureFlow SL Monthly Dialysis Supplies” shall
mean System One cartridges with pre-attached filter and PureFlow SL disposable
cartridges and sets required to prepare PureFlow dialysate for the prescribed
therapy frequency and fluid volume. “Express Monthly Dialysis Supplies” shall
mean System One cartridges with pre-attached filter and bagged PureFlow Express
premixed dialysate for the prescribed therapy frequency and fluid volume.
Pricing is per patient month and shipments of Monthly Dialysis Supplies will be
based on the prescribed frequency and the inventory needs of the patient, as
reported by the patient to NxStage customer service.

B. Pricing for PureFlow SL Monthly Dialysis Supplies is only valid where
patient’s incoming water quality meets panel 1 and panel 2 of the EPA Safe
Drinking Water Act. Customer shall provide sufficient evidence of incoming water
quality to NxStage upon NxStage’s request. Pricing for Express Monthly Dialysis
Supplies is only valid for patients within [**] miles of the applicable
Authorized Customer Location responsible for that patient’s care. For patients
outside of this [**] mile radius, additional charges may apply.

C. Invoices shall be sent to the applicable Authorized Customer Location and a
copy of each such Invoice shall be sent to the corporate division responsible
for such Authorized Customer Location.

D. As set forth in the price list table below, and subject to the requirements
below, pricing for Monthly Dialysis Supplies in any particular calendar quarter
will be calculated based on [**] (as measured on the last day of the immediately
preceding [**]). For purposes hereof, the term [**] is defined to mean the [**].

E. For purposes of clarification, the following shall not be counted towards
[**]:

 

  (a) [**];

 

  (b) patients prescribed to receive therapy with the NxStage System One (i) in
a nursing home or in an in-center self-care setting or (ii) [**]; and

 

  (c) any chronic patients that are prescribed to receive home therapy with the
NxStage System One at an Acquired Site or Management Contract Site (as such
terms are defined in Schedule A, Section 2).

F. Subject to any [**] that may be applicable pursuant to Schedule A, Section 2,
during any calendar quarter during the Initial Term, Customer shall receive the
Contract Price listed in the third column of the price list below (the “Contract
Price”) so long as Customer meets or exceeds the following threshold [**]
applicable to the immediately preceding [**]:

 

Immediately Preceding [**]

  

Threshold [**]

[**]    [**] or more [**]    [**] or more [**]    [**] or more [**]    [**] or
more [**]    [**] or more [**]    [**] or more

G. If Customer fails to achieve the threshold [**] applicable to the immediately
preceding [**] as identified above, Customer’s pricing during a [**] will be as
outlined in the price list table below. For the sake of clarity, even if
Customer has failed to achieve the Contract Price in a [**] for failure to meet
the threshold [**] applicable to the immediately preceding [**], Customer may
still achieve the Contract Price in another [**] if Customer meets or exceeds
the [**] applicable to the immediately preceding [**].



--------------------------------------------------------------------------------

By way of example only, if Customer’s [**] is [**] at the end of [**], then
Customer’s pricing for [**] will be the Contract Price.

By way of further example, if Customer’s [**] is [**] at the end of [**], then
Customer’s pricing for [**] will be as listed in the price list table below
under the column entitled [**] Pricing. If Customer’s [**] is then [**] at the
end of [**], then Customer’s pricing for [**] will be the Contract Price.



--------------------------------------------------------------------------------

Schedule B-1 (continued)

Chronic Outpatient Therapy Agreement

Monthly Dialysis Supplies

 

NxSTAGE PRICE LIST — MONTHLY DIALYSIS SUPPLY PACKAGES*^

 

Therapy Packages

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

[**]

      [**]    [**]    [**]    [**]    [**]    [**]

PF-17-N-6-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

PF-20-N-E-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

PF-20-N-4-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

PF-20-N-5-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

PF-20-N-6-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

PF-20-N-7-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

PF-25-N-E-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

PF-25-N-4-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

PF-25-N-5-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

PF-25-N-6-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

PF-25-N-7-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

PF-30-N-E-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

PF-30-N-4-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

PF-30-N-5-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

PF-30-N-6-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

PF-30-N-7-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

PF-35-N-E-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

PF-35-N-4-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

PF-35-N-5-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

PF-35-N-6-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

PF-40-N-E-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

PF-40-N-4-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

PF-40-N-5-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

PF-40-N-6-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

PF-50-N-E-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

PF-50-N-4-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

PF-50-N-5-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

PF-50-N-6-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

PF-60-N-E-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

PF-60-N-4-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

PF-60-N-5-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

PF-60-N-6-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]



--------------------------------------------------------------------------------

Schedule B-1 (continued)

Chronic Outpatient Therapy Agreement

Monthly Dialysis Supplies

 

Therapy Packages

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

[**]

      [**]    [**]    [**]    [**]    [**]    [**]

EX-15-N-E-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

EX-15-N-4-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

EX-15-N-5-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

EX-15-N-6-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

EX-15-N-7-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

EX-20-N-E-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

EX-20-N-4-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

EX-20-N-5-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

EX-20-N-6-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

EX-20-N-7-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

EX-25-N-E-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

EX-25-N-4-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

EX-25-N-5-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

EX-25-N-6-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

EX-25-N-7-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

EX-30-N-E-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

EX-30-N-4-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

EX-30-N-5-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

EX-30-N-6-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

EX-30-N-7-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

EX-35-N-E-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

EX-35-N-4-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

EX-35-N-5-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

EX-35-N-6-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

EX-40-N-E-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

EX-40-N-4-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

EX-40-N-5-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

EX-40-N-6-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

EX-45-N-E-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

EX-45-N-4-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

EX-45-N-5-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

EX-45-N-6-SUP

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

* [**]



--------------------------------------------------------------------------------

Schedule B-1 (continued)

Chronic Outpatient Therapy Agreement

Monthly Dialysis Supplies

 

Patient Reserve Quantity Inventory

Customer shall purchase a backup inventory of Supplies (the “Reserve”) for each
patient at the time Customer submits the initial Patient Prescription Order for
such patient. The price for a [**] Reserve and a [**] Reserve are set forth in
the table below.

 

Reserve

(placed at time of initial Patient Prescription)

[**]

  

[**] of applicable pricing for Monthly Dialysis Supplies

[**]

  

[**] of applicable pricing for Monthly Dialysis Supplies

With respect to PureFlow SL patients for whom Customer has purchased a Reserve
(whether [**] or [**]), NxStage shall ship [**] of PureFlow Express Premixed
Dialysate bags. Such bags shall be used in those instances when there has been a
reliability issue, as determined in Customer’s reasonable discretion, with a
batch of dialysate made by such patient using the PureFlow SL. If a patient must
use such bags due to a PureFlow SL reliability issue, then [**] to Customer,
NxStage shall replenish the bags of PureFlow Express Premixed Dialysate. If the
PureFlow Express Premixed Dialysate bags are used for a purpose inconsistent
with a PureFlow SL reliability issue, then NxStage will [**] for replacement of
the PureFlow Express Premixed Dialysate bags, including any expedited shipping
requested. These replacement PureFlow Express Premixed Dialysate bags will be
subtracted from the Balance, as described in Schedule A, Section 5.



--------------------------------------------------------------------------------

Schedule B-2

Chronic Outpatient Therapy Agreement

Equipment/Ancillary/Replacement Supplies

The following pricing applies to the purchase of System equipment. System
equipment will be in good working order. System equipment may or may not be new.

 

Part Number

  

Category

  

Description

  

Quantity

  

[**]

  

[**]

NX1000-1

   Hardware   

NxStage System OneTM Cycler Only

   Each    [**]    [**]

FW-200

   Hardware   

Comfortmate Fluid Warmer

   Each    [**]    [**]

FW-300

   Hardware   

Express Fluid Warmer

   Each    [**]    [**]

NX2000-1

   Hardware   

PureFlow SL Control Unit

   Each    [**]    [**]

NX2000-2

   Hardware   

PureFlow SL Cabinet

   Each    [**]    [**]

NX0807

   Hardware   

Cycler (Including Warmer and Stand)

   Each    [**]    [**]

NX0808

   Hardware   

Cycler (Including Warmer and Stand)

   Each    [**]    [**]

NX0809

   Hardware   

Cycler (Including Warmer and Stand)

   Each    [**]    [**]

NX0811

   Hardware   

Cycler (incl. Warmer & Stand), PFSL Control Unit, and Cabinet

   Each    [**]    [**]

NX0812

   Hardware   

Cycler (incl. Warmer & Stand), PFSL Control Unit, and Cabinet

   Each    [**]    [**]

NX0813

   Hardware   

Cycler (incl. Warmer & Stand), PFSL Control Unit, and Cabinet

   Each    [**]    [**]

TECHNOLOGY [**]

In consideration of (a) the revised pricing structure for Monthly Therapy
Packages (including the possibility of [**] in accordance with Schedule A,
Section 2) and (b) the addition of [**] to cover certain Equipment Service and
Maintenance Costs (as described in Schedule C), NxStage hereby agrees to [**].

Such [**] can take place when a [**] is returned for service, in which case
Customer shall not be responsible for [**], except as described on Schedule C.
Customer may also request an [**] that is in good working order, in which case
Customer shall be responsible for paying (or reimbursing NxStage) for all [**]
associated with such [**].

For the sake of clarity, for each [**] provided after [**], NxStage will [**] an
amount that will be mutually agreed to by the parties.

Customer agrees that it will, on all applicable cost reports or in response to
any payor request for acquisition cost information, accurately report, pursuant
to Section 7 of Schedule A of this Agreement (Discounts and Rebates), that any
[**] it receives under this Technology [**] section were acquired at [**].



--------------------------------------------------------------------------------

Schedule B-2 (continued)

Chronic Outpatient Therapy Agreement

Equipment/Ancillary/Replacement Supplies

 

The following pricing applies to the purchase of ancillary or replacement
supplies.

 

Part

Number

  

Category

  

Description

  

Quantity

  

[**]

  

[**]

ANC-101

   Consumables   

Replacement Priming Line with medication port

   30/Case    [**]    [**]

ANC-200

   Consumables   

Drain Line extension

   24/Case    [**]    [**]

CAR-124

   Consumables   

Cartridge w/o preattached dialyzer

   6/Case    [**]    [**]

CAR-170

   Consumables   

Cartridge Express

   6/Case    [**]    [**]

CAR-171

   Consumables   

Cartridge Express with anticoagulation line

   6/Case    [**]    [**]

CAR-172

   Consumables   

Cartridge Express with medication ports

   6/case    [**]    [**]

DTK-001

   Consumables   

Dialysate Test Kit

   25/Case    [**]    [**]

FWS-206-B

   Consumables   

ComfortmateTM Warmer Disposable w/ 6 MLA lines

   24/Case    [**]    [**]

FWS-209-B

   Consumables   

Comfortmate Warmer Disposable w/ 9 MLA lines

   24/Case    [**]    [**]

FWS-304

   Consumables   

Express Warmer Disposable w/ 4 MLA lines

   24/Case    [**]    [**]

FWS-308

   Consumables   

Express Warmer Disposable w/ 8 MLA lines

   24/Case    [**]    [**]

PAK-001

   Consumables   

PureFlowTM SL PAK

   Each    [**]    [**]

RFP-204

   Consumables   

Express Premixed Dialysate, 5L, Lactate 40 mEq/L, 1K

   2/Case    [**]    [**]

RFP-205

   Consumables   

Express Premixed Dialysate, 5L, Lactate 35 mEq/L, 3K

   2/Case    [**]    [**]

RFP-207

   Consumables   

Express Premixed Dialysate, 5L, Lactate 45 mEq/L, 1K

   2/Case    [**]    [**]

RFP-209

   Consumables   

Express Premixed Dialysate, 5L, Lactate 45 mEq/L, 2K

   2/Case    [**]    [**]

SAK-301

   Consumables   

PureFlow SL SAK, 60L Lactate 45 mEq/L, 1K

   2/Case    [**]    [**]

SAK-302

   Consumables   

PureFlow SL SAK, 60L Lactate 40 mEq/L, 1K

   2/Case    [**]    [**]

SAK-303

   Consumables   

PureFlow SL SAK - 50L Lactate 45 mEq/L, 1K

   2/Case    [**]    [**]

SAK-304

   Consumables   

PureFlow SL SAK- 60L Lactate 45 mEq/L, 2K

   2/Case    [**]    [**]

SAK-305

   Consumables   

PureFlow SL SAK- 40L Lactate 45 mEq/L, 1K

   2/Case    [**]    [**]

SAK-306

   Consumables   

PureFlow SL SAK - 50L Lactate 45 mEq/L, 2K

   2/Case    [**]    [**]

SAK-307

   Consumables   

PureFlow SL SAK- 50L Lactate 40 mEq/L, 1K

   2/Case    [**]    [**]

TNPK-204

   Consumables   

Ten cases of RFP-204

   10 Cases/Each    [**]    [**]

TNPK-205

   Consumables   

Ten cases of RFP-205

   10 Cases/Each    [**]    [**]

TNPK-207

   Consumables   

Ten cases of RFP-207

   10 Cases/Each    [**]    [**]

TNPK-209

   Consumables   

Ten cases of RFP-209

   10 Cases/Each    [**]    [**]

NX0153-P

   Accessories   

Wheeled Base/Cycler Stand

   Each    [**]    [**]

NC1012

   Accessories   

Soft-sided Travel Case

   Each    [**]    [**]

NC1079

   Accessories   

Hard-sided Travel Case

   Each    [**]    [**]

NX2000-3

   Accessories   

PureFlow SL Wheeled Base

   Each    [**]    [**]

FW-300-1

   Accessories   

Express Fluid Warmer Accessory Kit

   Each    [**]    [**]

NX0642

   Accessories   

Cycler Base and Fluid Detection Sensor

   Each    [**]    [**]

NX0664

   Accessories   

Fluid Detection Sensor

   Each    [**]    [**]

APM517

   Accessories   

Molded Plastic Cycler Replica

   Each    [**]    [**]

NC1816-1**

   Packaging   

Cycler Packaging

   Each    [**]    [**]

NC3219**

   Packaging   

FW-200 Packaging

   Each    [**]    [**]

NX0601**

   Packaging   

FW-300 Packaging

   Each    [**]    [**]

NX0624**

   Packaging   

FW-300-1 Packaging

   Each    [**]    [**]

NC0742**

   Packaging   

Cycler Stand (NX0248-P) box

   Each    [**]    [**]



--------------------------------------------------------------------------------

Part

Number

  

Category

  

Description

  

Quantity

  

[**]

  

[**]

NC0380**

   Packaging   

IV pole shipping tube

   Each    [**]    [**]

NC2980**

   Packaging   

PureFlow SL Control Unit Packaging

   Each    [**]    [**]

NX0464**

   Packaging   

PureFlow Chassis Packaging

   Each    [**]    [**]

NC2320*

   Documentation   

NxStage System One Cycler Users Guide

   Each    [**]    [**]

NC2327*

   Documentation   

PureFlow SL Users Guide

   Each    [**]    [**]

NC1760

   Documentation   

Express Fluid Warmer User Guide (included in FW-300-1)

   Each    [**]    [**]

NC0118*

   Documentation   

ComfortMate Fluid Warmer User Guide

   Each    [**]    [**]

NC1344

   Documentation   

Troubleshooting Rinseback Tool

   Each    [**]    [**]

* May be included in a [**] redeployment package as needed for each new patient
start.

** Shipping is [**] of the packaging material.



--------------------------------------------------------------------------------

Schedule B-2 (continued)

Chronic Outpatient Therapy Agreement

Equipment/Ancillary/Replacement Supplies

 

Part

Number

  

Category

  

Description

  

Quantity

  

[**]

  

[**]

NX0232-R

   Replacement Parts - Cycler   

Jewel Box Computer

   Each    [**]    [**]

NX0740-A

   Replacement Parts - Cycler   

ConNxBox™ Computer (AT&T)

   Each    [**]    [**]

NX0740-S

   Replacement Parts – Cycler   

ConNxBox™ Computer (Sprint)

   Each    [**]    [**]

NC0746*

   Replacement Parts - Cycler   

USB thumb drive

   Each    [**]    [**]

NX0233*

   Replacement Parts - Cycler   

Phone line connection kit (splitter, cord, instructions)

   Each    [**]    [**]

NX0424

   Replacement Parts - Cycler   

Adapter Feet for Cycler on PureFlow SL without Cycler Base

   4/Pkg    [**]    [**]

NX0429-P

   Replacement Parts - Cycler   

Saline hook

   Each    [**]    [**]

NX0593

   Replacement Parts - Cycler   

Filter tilter

   Each    [**]    [**]

NX0248-01

   Replacement Parts - Cycler   

Table top stand and 4-hanger top for IV pole

   Each    [**]    [**]

NX0248-02

   Replacement Parts - Cycler   

IV pole

   Each    [**]    [**]

228

   Replacement Parts - Cycler   

4-hanger top for IV pole

   Each    [**]    [**]

NC1292

   Replacement Parts - Cycler   

Screws to attach pole to stand

   Each    [**]    [**]

NC0384

   Replacement Parts - Cycler   

Screws to attach hanger to pole

   Each    [**]    [**]

86557030

   Replacement Parts - Cycler   

0.5 meter Warmer (FW-200) cord

   Each    [**]    [**]

NX0599

   Replacement Parts - Cycler   

Express Fluid Warmer Bag Cover

   Each    [**]    [**]

NX0600

   Replacement Parts - Cycler   

Express Fluid Warmer Bottom Mount

   Each    [**]    [**]

NX0484

   Replacement Parts - Cycler   

Express Fluid Warmer Top Mount

   Each    [**]    [**]

NX0485

   Replacement Parts - Cycler   

Express Fluid Warmer Collapsible Pole

   Each    [**]    [**]

86557300

   Replacement Parts - PFSL   

1 meter Chassis Interconnect cord

   Each    [**]    [**]

NC3822

   Replacement Parts - PFSL   

Replacement air filter & guard cover

   Each    [**]    [**]

NC3823

   Replacement Parts - PFSL   

Replacement air filter & guard filter

   Each    [**]    [**]

NC0985

   Replacement Parts - PFSL   

John Guest Check Valve

   Each    [**]    [**]

NC1148

   Replacement Parts - PFSL   

Aerator Adapter 15/16-27 Male X 55/

   Each    [**]    [**]

NC1176

   Replacement Parts - PFSL   

12’ Power cord

   Each    [**]    [**]

NC1180

   Replacement Parts - PFSL   

Drain Saddle Valve

   Each    [**]    [**]

NC1196

   Replacement Parts - PFSL   

Diverter Aerator - Pull Down

   Each    [**]    [**]

NX0305

   Replacement Parts - PFSL   

Water connection kit - under sink

   Each    [**]    [**]

NX0306

   Replacement Parts - PFSL   

20’ Drain Line Kit

   Each    [**]    [**]

NX0415

   Replacement Parts - PFSL   

Water connection kit – faucet

   Each    [**]    [**]

NX0416

   Replacement Parts - PFSL   

Water connection kit - washer hook up

   Each    [**]    [**]

NX0509

   Replacement Parts - PFSL   

USB cable (J1)

   Each    [**]    [**]

NX0513

   Replacement Parts - PFSL   

Control Unit adapter

   2/Case    [**]    [**]

NX0516

   Replacement Parts - PFSL   

PureFlow SL drain line replacement (NC0991 Raw)

   Each    [**]    [**]

NX0517

   Replacement Parts - PFSL   

Water Supply Line Replacement

   Each    [**]    [**]

NX2000-4*

   Replacement Parts - PFSL   

Pretreatment Kit (includes hookups, wtr lines, drain)

   Each    [**]    [**]

SED-001

   Replacement Parts - PFSL   

Sediment filter for pre-treatment kit

   Each    [**]    [**]

* May be included in a [**] redeployment package as needed for each new patient
start.



--------------------------------------------------------------------------------

Schedule B-2 (continued)

Chronic Outpatient Therapy Agreement

Redeployment and New Patient Packages

 

Redeployment Packages*1

 

Part Number

  

Description

NX0731

   Pre-Mixed Dialysate Patient Redeployment Kit NC0118   

ComfortMate Fluid Warmer User’s Guide

NC2320-UG   

Bound System One User’s Guide

NC2323   

Cycler Base IFU

NC1760   

NxStage Express Fluid Warmer User’s Guide

NC0746   

NxStage Jump Drive

NC1560   

Portable Thumb Drive Instructions

NC1344   

Rinseback Tool

*1 Redeployment Packages are provided at [**] upon Customer’s request following
each instance of system equipment redeployment.

Part Number

  

Description

NX0730

   PureFlow SL Patient Redeployment Kit CPM-001   

Conductivity Preventative Maintenance

NX2000-4   

Pretreatment Kit (includes hookups, wtr lines, drain)

NC2327   

PF Users Guide

NC0118   

ComfortMate Fluid Warmer User’s Guide

NC1760   

NxStage Express Fluid Warmer User’s Guide

NC2320-UG   

Bound System One User’s Guide

NC2323   

Cycler Base IFU

NC0746   

NxStage Jump Drive

NC1560   

Portable Thumb Drive Instructions

09325-F/30   

External Fan, Filter and Guard

NC1344   

Rinseback Tool

 

 

New Patient Packages*2

 

Part Number

  

Description

NX0807

   Pre-Mixed Dialysate Patient Starter Kit NX1000-1   

NxStage System One - Chronic

NX0740-S   

ConNxBox with Sprint Modem

NX0642   

Cycler Base and Fluid Detection Sensor

FW-300   

Express Fluid Warmer

FW-300-1   

Express Warmer Accessory Kit

NC2320-UG   

Bound System One User’s Guide

NC0746   

NxStage Jump Drive

NC1560   

Portable Thumb Drive Instructions

NC1344   

Rinseback Tool

Part Number

  

Description

NX0808

   Pre-Mixed Dialysate Patient Starter Kit NX1000-1   

NxStage System One - Chronic

NX0740-A   

ConNxBox with AT&T Modem

NX0642   

Cycler Base and Fluid Detection Sensor

FW-300   

Express Fluid Warmer

FW-300-1   

Express Warmer Accessory Kit

NC2320-UG   

Bound System One User’s Guide

NC0746   

NxStage Jump Drive

NC1560   

Portable Thumb Drive Instructions

NC1344   

Rinseback Tool

Part Number

  

Description

NX0809

   Pre-Mixed Dialysate Patient Starter Kit NX1000-1   

NxStage System One - Chronic

NX0232-R   

Jewel Box

NX0642   

Cycler Base and Fluid Detection Sensor

FW-300   

Express Fluid Warmer

FW-300-1   

Express Warmer Accessory Kit

NC2320-UG   

Bound System One User’s Guide

NC0746   

NxStage Jump Drive

NC1560   

Portable Thumb Drive Instructions

NC1344   

Rinseback Tool

*2 New patient packages are provided at the [**] set forth in Schedule B-4.

 



--------------------------------------------------------------------------------

Schedule B-2 (continued)

Chronic Outpatient Therapy Agreement

Redeployment and New Patient Packages

 

New Patient Packages*2 (Continued)

 

Part Number

  

Description

NX0811

   PureFlow SL Patient Starter Kit NX1000-1   

NxStage System One - Chronic

NX0740-S   

ConNxBox with Sprint Modem

NX0642   

Cycler Base and Fluid Detection Sensor

NX2000-1   

PFSL Control Unit

NX2000-4   

Pretreatment Kit (includes hookups, wtr lines, drain)

FW-300   

Express Fluid Warmer

FW-300-1   

Express Warmer Accessory Kit

NX0429-P   

Saline hook

NC2320-UG   

Bound System One User’s Guide

NC2327   

PF Users Guide

NX2000-2   

PFSL Cabinet

NC0746   

NxStage Jump Drive

NC1560   

Portable Thumb Drive Instructions

NC1344   

Rinseback Tool

Part Number

  

Description

NX0813

   PureFlow SL Patient Starter Kit NX1000-1   

NxStage System One - Chronic

NX0232-R   

Jewel Box

NX0642   

Cycler Base and Fluid Detection Sensor

NX2000-1   

PFSL Control Unit

NX2000-4   

Pretreatment Kit (includes hookups, wtr lines, drain)

FW-300   

Express Fluid Warmer

FW-300-1   

Express Warmer Accessory Kit

NX0429-P   

Saline hook

NC2320-UG   

Bound System One User’s Guide

NC2327   

PF Users Guide

NX2000-2   

PFSL Cabinet

NC0746   

NxStage Jump Drive

NC1560   

Portable Thumb Drive Instructions

NC1344   

Rinseback Tool

 

 

Part Number

  

Description

NX0812

   PureFlow SL Patient Starter Kit NX1000-1   

NxStage System One - Chronic

NX0740-A   

ConNxBox with AT&T Modem

NX0642   

Cycler Base and Fluid Detection Sensor

NX2000-1   

PFSL Control Unit

NX2000-4   

Pretreatment Kit (includes hookups, wtr lines, drain)

FW-300   

Express Fluid Warmer

FW-300-1   

Express Warmer Accessory Kit

NX0429-P   

Saline hook

NC2320-UG   

Bound System One User’s Guide

NC2327   

PF Users Guide

NX2000-2   

PFSL Cabinet

NC0746   

NxStage Jump Drive

NC1560   

Portable Thumb Drive Instructions

NC1344   

Rinseback Tool

*2 New patient packages are provided at the [**] set forth in Schedule B-4.

 



--------------------------------------------------------------------------------

Schedule B-3

Chronic Outpatient Therapy Agreement

Delivery Services

PUREFLOW SL

 

Part Number

  

Service

   Charge

Standard

   Product ([**] cases) delivered to patient’s front door and, if patient not
home, left in protected area. Delivery is approximately [**] according to
delivery schedule NxStage establishes with patient. No appointment.    [**]

DSC-001

   Inside delivery (over-the-threshold) with an appointment and a [**] hour
delivery window.*    [**]

DSC-002

   After hours delivery (after 5 PM)*    [**]

DSC-003

   Weekend/holiday delivery*    [**]

DSC-012

   Additional deliveries per month ([**] per month is standard)    [**]

PUREFLOW EXPRESS (BAGS)

 

Part Number

  

Service

   Charge

Standard

   Product ([**] cases) delivered to patient’s home (over-the-threshold) with an
appointment and a 4-hour delivery window according to delivery schedule
established with patient.    [**]

DSC-004

   Redelivery/partial delivery (e.g., patient refusal)    [**]

DSC-002

   After hours delivery (after 5 PM)*    [**]

DSC-003

   Weekend/holiday delivery*    [**]

DSC-005

   Additional deliveries per month ([**] per month is standard)    [**]

EQUIPMENT/OTHER

 

Part Number

  

Service

   Charge

DSC-006

   Hardware/Supplies pickup — return to center    [**]

DSC-007

   System packaging    [**]

DSC-010

   After hours emergency delivery (after 5 PM)*    [**]

DSC-011

   Request of shipment in less than normal lead time ([**] business days)   
[**]

DSC-009

   Cleaning of Systems is available on a “swap” basis. Systems returned for
cleaning will be exchanged with “like new” Systems. Customer is responsible for
System repairs beyond normal use and wear.    [**]

OFF SCHEDULE SHIPMENTS

 

Part Number

  

Service

   Charge

DSC-013

   Shipping & handling for supplies & boxes    [**]

Freight

   System replacements (damage, loss)    [**]

* Where available – not available in all areas

NOTE: Center authorization is required for the above delivery services. The
above delivery services and pricing may be amended at NxStage’s discretion with
[**] days advanced written notice.



--------------------------------------------------------------------------------

Schedule C

Chronic Outpatient Therapy

Warranty, Service, Recalls

Warranties

For a period of [**] following Customer’s receipt of Products under this
Agreement, NxStage warrants that (a) the Products shall be free from defects in
material and workmanship when delivered, and (b) the Products are fit for the
indications described in their User’s Guides and package inserts when used in
accordance with the instructions for use provided in such User’s Guides and
package inserts. Unless such Products are used in accordance with such
instructions and indications, this warranty is void and of no force or effect.
NO OTHER EXPRESS OR IMPLIED WARRANTY EXISTS FOR ANY PRODUCTS, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND
NONINFRINGEMENT. The warranties set forth herein shall extend only to the
original purchaser. These warranties are not assignable or transferable. If,
however, Customer transfers or resells Products as permitted by Schedule A,
Section 3, NxStage will offer to the new owner of the transferred Products any
time that remains under the [**] warranty for the transferred Products pursuant
to a separate agreement between such new owner and NxStage.

NXSTAGE’S SOLE OBLIGATION AND CUSTOMER’S SOLE REMEDY FOR BREACH OF ANY WARRANTY
PROVIDED HEREUNDER SHALL BE LIMITED TO PRODUCT REPAIR OR REPLACEMENT, AT
NXSTAGE’S OPTION AND EXPENSE. ALL WARRANTIES SHALL BE VOIDED IF (i) the Product
has been repaired or serviced by persons other than NxStage personnel or its
authorized representatives, (ii) the replacement or repair is required due to
the misuse or abuse of the Product, as determined by NxStage, (iii) the System
is used with non-NxStage disposable products, (iv) the replacement or repair is
required for reasons other than defects in materials and workmanship or, in the
case of Systems, normal wear and tear, as determined by NxStage, or (v) the
product is not used in accordance with its instructions for use, as determined
by NxStage. IN NO EVENT SHALL NXSTAGE BE LIABLE FOR ANY CONSEQUENTIAL, SPECIAL,
INCIDENTAL, PUNITIVE OR OTHER INDIRECT DAMAGES ARISING OUT OF THIS AGREEMENT OR
THE PERFORMANCE OF SERVICES AND/OR SUPPLY OF PRODUCTS HEREUNDER.

Service

System equipment may only be serviced by NxStage at this time. If a System in
active use by Customer needs to be returned for service, NxStage will swap the
System requiring service with another System in good working order, which may or
may not be new, [**] to Customer except as set forth below. To obtain service on
System equipment, Customer shall follow the procedure set forth below. With
respect to each System purchased by Customer, including those purchased prior to
the Effective Date (e.g., pursuant to an expired or terminated contract),
NxStage shall charge fees for NxStage equipment service and maintenance
(“Service Fees”) on such System in accordance with the table and terms set forth
below. For the sake of clarity, if Customer transfer or resells System equipment
as permitted by Schedule A, Section 3, then (a) Customer’s [**] will be the [**]
that NxStage will use to calculate service fees for the [**] System equipment
and (b) if Customer [**] the System equipment after a [**], then the [**] of the
System equipment shall be charged service fees under [**] with NxStage as if the
[**].



--------------------------------------------------------------------------------

Equipment Service and Maintenance Costs — Purchased Equipment+

[**]

   [**] [**]    [**]    [**]    [**]    [**]    [**] [**]    [**]    [**]   
[**]    [**]    [**]

+ For System equipment for which the applicable time period set forth in the
table above has not yet lapsed, service is [**].

* This is intended to cover units [**] by NxStage customers acquired by
Customer.

With respect to Service Fees owed during any month of the Term, NxStage will
invoice Customer for such fees by no later than [**]. Each invoice shall
identify the relevant equipment by PIN and the original serial number and
current serial number associated with the PIN and shall be sent to the
Authorized Customer Location that is currently in possession of the equipment
(based on the location that is listed in NxStage’s database). Customer is
responsible for notifying NxStage if Customer transfers equipment from one
Authorized Customer Location to another Authorized Customer Location.
Notwithstanding the foregoing, Customer agrees and acknowledges that NxStage has
until [**] to invoice for Service Fees owed for [**].

Starting [**] and by the end of every [**] thereafter during the Term, NxStage
shall provide to Customer a written report of all NxStage equipment ever
purchased by Customer (including NxStage equipment purchased through Customer’s
acquisitions of existing NxStage programs) with the following detail: (a) PIN,
(b) original PIN issue date, (c) the Authorized Customer Location to which the
PIN was originally shipped,(d) the original serial number associated with the
PIN, (e) the current location of the PIN (based on the location that is listed
in NxStage’s database), (f) the current serial number associated with the PIN,
(g) the date the PIN was purchased, and (h) the date on which NxStage will begin
[**] on the PIN.

Notwithstanding any other provision contained in the Agreement and for the sake
of clarity, the foregoing pricing for Service Fees shall apply only during the
Term and shall not survive termination of the Agreement. However, upon
termination, NxStage shall [**]. After termination, for any System equipment
purchased prior to the Effective Date or during the Contract Term for which the
applicable time period set forth in the table above has not yet lapsed, for the
remaining period of time, NxStage shall [**], in accordance with Section 25 of
Schedule A. Except as stated in the foregoing sentence, after termination,
NxStage may at any time separately [**]. After termination, for any System
equipment purchased prior to the Effective Date or during the Contract Term for
which the applicable time period set forth in the table above has lapsed, for
[**] years from the original purchase date of such System equipment, the fees
for service charged by NxStage to Customer shall not be more than [**].

Additional service charges for Systems shall also apply in the event (i) the
System has been repaired or serviced by persons other than NxStage personnel or
its authorized representatives, (ii) the replacement or repair is required due
to the misuse or abuse of the System, as reasonably determined by NxStage,
(iii) the System is used with non-NxStage disposable products, (iv) the
replacement or repair is required for reasons other than defects in materials
and workmanship or, in the case of equipment, normal wear and tear, as
determined by NxStage, or (v) the System is not used in accordance with its
instructions for use, as determined by NxStage. Such additional fees shall be
charged consistent with NxStage’s then-current Fee for Service Program, the
details of which shall be provided to Customer upon request.

To obtain service, Customer must contact NxStage Technical Support. Prior
authorization from NxStage must be obtained before any Product is returned for
service. Systems and other equipment supplied hereunder requiring service must
be cleaned, according to the directions on the labeling. If Products are



--------------------------------------------------------------------------------

not cleaned, as instructed, NxStage shall charge Customer a minimum $[**]
cleaning fee for each piece of equipment. NxStage will arrange for the shipment
of all Products to be returned for service. NxStage will not be responsible for
servicing Products that have not been shipped according to this procedure.
NxStage shall use commercially reasonable efforts to repair or replace serviced
Product within approximately [**] hours of giving authorization for service.
Replaced Products shall be in good working order; they may or may not be new,
and they may or may not be the same products originally shipped to Customer
hereunder. For this purpose, good working order shall mean that the Product
shall perform in accordance with its specifications and manuals, and be in
physical condition and functionality equal to or better than that of the Product
being replaced. In addition, NxStage shall use all commercially reasonable
efforts to ensure that replacement Systems provided to Customer in connection
with a service swap shall have an average days in service approximately equal to
or less than the estimated days in service of the System returned by Customer in
connection with a service swap hereunder.

Periodically, NxStage may elect to diagnose equipment servicing issues remotely,
through data analysis or phone interviews. If equipment is returned at the
insistence of Customer, or its patients, contrary to the recommendation of
NxStage, and it is subsequently determined in the reasonable discretion of
NxStage that such equipment was in good working order, Customer shall reimburse
NxStage for the related costs of such return. NxStage shall use reasonable
efforts to notify a designated Customer representative before accepting the
return of equipment under such circumstances.

Recalls

In the event that any governmental agency or authority requests a recall, a
field corrective action, product withdrawal or takes similar action in
connection with any Product (each a “Product Recall”), or in the event NxStage
determines an event, incident or circumstance has occurred that results in the
need for a Product Recall, NxStage shall promptly notify Customer within [**] of
such governmental agency or authority request or action or of NxStage’s decision
to voluntarily institute a Product Recall. In the event of a Product Recall of
any Product, NxStage shall (a) reimburse Customer for reasonable handling
expenses incurred in returning units of the Product to NxStage or otherwise
implementing the Product Recall; and (b) use all commercially reasonable efforts
to promptly repair or replace the recalled Product with another NxStage product
performing the same function in good working order. If a Product Recall
materially and negatively impacts Customer’s ability to perform under this
Agreement, NxStage shall allocate replacement Product to Customer consistent
with Customer’s then-current share of NxStage’s Product in the field.



--------------------------------------------------------------------------------

Schedule D

Chronic Outpatient Therapy Agreement

Authorized Customer Locations

[See attached]

[**]

64 pages were omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.



--------------------------------------------------------------------------------

Schedule E

Chronic Outpatient Therapy Agreement

Hawaii

The following additional specific terms and conditions pertain to purchase of
the NxStage System One, Monthly Dialysis Supplies, related products and services
for use in Hawaii for chronic patient therapy. Pricing in Schedules B-1, B-2 and
B-3 of the Agreement shall apply with respect to the purchase of the System One,
Monthly Dialysis Supplies, related products and services in Hawaii for use in
chronic patient therapy unless otherwise noted. Additionally, if the terms and
conditions of this Schedule conflict with or are in addition to the terms of the
rest of this Agreement, the terms of this Schedule shall control with respect to
Hawaii equipment, Monthly Dialysis Supplies, and services.

1. HAWAII EQUIPMENT AND MONTHLY SUPPLIES

All Systems will be purchased at pricing outlined in Schedule B-2. NxStage shall
ship Systems to Customer’s [**] warehouse. It will be Customer’s responsibility
to ship Systems from their warehouse to its Authorized Customer Locations in
Hawaii.

The Monthly Dialysis Supplies as outlined on Schedule B-1 will be made available
to Customer’s Hawaii home patients provided that (a) Monthly Dialysis Supplies
must be ordered in [**] month [**] quantities per patient at the pricing
outlined in Schedule B-1 (each a “Hawaiian Patient Order”), and (b) all Hawaiian
Patient Orders must be submitted at the same time. For each Hawaiian Patient
Order, Customer will be charged a $[**] fee to have such Hawaiian Patient Order
on its own pallet, shrink-wrapped with the packing list identifying the patient
to whom it will be delivered.

Monthly Dialysis Supplies prices quoted [**] freight to Customer’s [**]
warehouse. Pricing is per patient month at physician prescribed frequency/fluid
volume according to the choices outlined in Schedule B-1. Monthly Dialysis
Supplies shipments will be based on the prescribed frequency and the inventory
needs of the patient, as reported to NxStage by Customer.

Other Supplies, as listed in Schedule B-2, may be purchased at the outlined
pricing in Schedule B-2, and pricing [**] freight to the Customer’s [**]
warehouse.

Systems shall be serviced consistent with the terms of Schedules B-2 and C;
provided that System service swaps shall occur at the Customer’s [**] warehouse.

The purchase of System Supplies, related products and services must be initiated
by purchase orders or NxStage System Patient Orders (form available upon
request), signed by the prescribing physician for the patients who will receive
chronic therapy. All System orders must be initiated by purchase orders.

2. OTHER

Customer will provide the clinical support, training, and ongoing therapy
expertise to support Hawaiian patients. NxStage technical support will be
generally accessible 24/7, but customer service, product orders, and service
exchanges may only be initiated by Customer personnel.

 

27



--------------------------------------------------------------------------------

Schedule F

Chronic Outpatient Therapy Agreement

Experience the Difference

The “Experience the Difference” program (the “Program”) consists of NxStage
customers working in cooperation with NxStage to offer qualifying in-center
patients the opportunity to evaluate, for up to five (5) days, more frequent
therapy with the NxStage System One.

In order for a patient to qualify to participate in the Program, such patient
must be a chronic in-center renal failure patient for whom a physician has
determined that more frequent therapy is appropriate and for whom NxStage has
received a Patient Prescription Order signed by a physician during the term of
the Agreement.

Product availability and pricing described in this Schedule F are valid only for
more frequent therapy administered pursuant to the Program to qualifying
patients who elect to participate in the Program.

The following terms and conditions pertain to the provision of Products for use
solely in conjunction with the Program:

1. EQUIPMENT AND SUPPLIES

A) Customer may submit an order pursuant to Schedule A, Section 1 of the
Agreement and subject to Section 1(D) below, to NxStage identifying any Products
required for the Program. Customer may request, and NxStage will supply,
Products for Customer’s patients participating in the Program. NxStage will
supply the required Supplies to Customer at [**]. Customer shall account fully
and accurately for, and report the total value of, the [**] pricing received
pursuant to this Schedule F on applicable cost reports in compliance with all
applicable federal, state and local laws and regulations, including but not
limited to the Medicare and Medicaid “antikickback” laws and “safe harbor”
regulations for discounts. In particular, Customer will (i) claim the benefit of
[**] on System Supplies received from NxStage pursuant to this Schedule E in the
fiscal year in which earned or in the following year, (ii) fully and accurately
report such [**] in the applicable cost report, and (iii) provide, upon request
by the U.S. Secretary of Health and Human Services, a State Medicaid agency or
any other federally funded state health care program, complete information
concerning the amount or value of the [**] received hereunder and identifying
the goods purchased to which such [**] apply.

B) Notwithstanding the foregoing, instead of ordering Product from NxStage as
described in Section 1(A) above, Customer may use any unused (or, with respect
to the System One, unemployed) Product available at its center for the Program
to minimize any Product deliveries required from NxStage during the Program.

C) Customer agrees that Products provided by NxStage pursuant to Section 1(A)
above shall be used solely for purposes of the Program.

D) PureFlow SL Supplies and PureFlow Express (Bags) Supplies (as defined in the
chart below) will be made available by NxStage for Customer’s Program patients.
Such Supplies will only be shipped to Customer’s center in [**] quantities, and
the prices quoted below [**] freight to Customer’s training facility. Pricing is
per [**] at physician prescribed fluid volume according to the choices outlined
below.

 

PureFlow SL Supplies (means System One cartridges with pre-attached filter and
PureFlow SL disposables cartridges and sets required to prepare dialysate for
the prescribed frequency/fluid volume)    [**]    [**] •   ETDPF-20-N-5-SUP 5x
weekly, 20L    [**]    [**] •   ETDPF-25-N-5-SUP 5x weekly, 25L    [**]    [**]
•   ETDPF-30-N-5-SUP 5x weekly, 30L    [**]    [**]

 

28



--------------------------------------------------------------------------------

PureFlow Express (Bags) Supplies (Includes System One cartridges with
pre-attached filter and premixed bagged dialysate to deliver prescribed
frequency/fluid volume)    [**]    [**] •   ETDEX-20-N-5-SUP 5x weekly, 20L   
[**]    [**] •   ETDEX-25-N-5-SUP 5x weekly, 25L    [**]    [**] •  
ETDEX-30-N-5-SUP 5x weekly, 30L    [**]    [**]

E) Customer shall receive itemized [**] invoices from NxStage, indicating the
amount of Product provided at [**] rates during the Program, to enable Customer
to satisfy its reporting obligations relating to the Product [**] received
hereunder, as described above.

F) For each Program patient (i) that Customer trains on its in-center dialysis
floor, (ii) whose physician prescribes more frequent therapy with the NxStage
System One after completing the Program, and (iii) who remains on more frequent
therapy with the NxStage System One for an additional [**] from the end of the
Program, NxStage will [**] within [**] days after Customer notifies NxStage that
the criteria above has been met. For the sake of clarity, NxStage will not [**]
with respect to a particular patient if Customer used any unused Product
available at its center for the Program for such patient to minimize any Product
deliveries required from NxStage during the Program.

2. TERM OF PROGRAM

The Program will be available to Customer during the term of the Agreement;
provided that the parties agree that each individual patient may only
participate in the Program for up to five (5) days and no longer.

In the event that the Agreement terminates during the course of one or more
patients’ therapy pursuant to the Program, the parties agree that the Program
shall be extended (on the terms and conditions set forth in this Schedule F)
solely to enable such in-progress therapy to be completed. In no event shall
Customer enroll any additional patients in the Program during such time.

3. CONDITIONS FOR PRODUCT AVAILABILITY AND PROGRAM PARTICIPATION

As a condition to Customer’s participation in the Program, Customer agrees to:

 

  •   advise each patient seeking to participate in the Program that (i) to
qualify for Program participation such patient must first consult with his/her
physician for a determination as to whether dialysis with the NxStage System One
is medically appropriate for him/her, and (ii) his/her physician must prescribe
this form of therapy for the period of one week during the Program; and

 

  •   advise each patient who qualifies for the Program whether and how billing
by the Customer for dialysis during the one week trial provided as part of the
Program will differ from billing for his/her current/existing dialysis regimen.

4. OTHER

Customer will provide the clinical support, training, and ongoing therapy
expertise to support Program patients.

 

29